IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40556

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 308
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 6, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
FAWZI REHEMA AL-SARAJY,                           )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for trafficking in methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Fawzi Rehema Al-Sarajy was found guilty of trafficking in methamphetamine. I.C. § 37-
2732B(a)(4). The district court sentenced Al-Sarajy to a unified term of ten years, with a
minimum period of confinement of five years. Al-Sarajy filed an I.C.R. 35 motion for reduction
of his sentence, which the district court denied. Al-Sarajy appeals. 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

1
       Al-Sarajy was also found guilty and sentenced for several misdemeanors. However, he
does not challenge these sentences on appeal.

                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Al-Sarajy’s judgment of conviction and sentence are affirmed.




                                                   2